           Case 2:20-cv-01564-APG-BNW Document 34
                                               29 Filed 09/03/20
                                                        09/02/20 Page 1 of 2
                                                                           4



 1    ERIC W. SWANIS, ESQ.
      Nevada Bar No. 6840
 2    GREENBERG TRAURIG, LLP
 3    10845 Griffith Peak Drive, Suite 600
      Las Vegas, Nevada 89135
 4    Telephone: (702) 792-3773
      Facsimile: (702) 792-9002
 5    Email: swanise@gtlaw.com
      Counsel for Defendants
 6

 7                                     UNITED STATES DISTRICT COURT
 8                                         DISTRICT OF NEVADA
 9   KAREN MCKAY,                                            CASE NO. 2:20-CV-01564-APG-BNW
10                       Plaintiff,                           STIPULATION TO SUBSTITUTE
                                                                     ATTORNEYS
11            vs.
12   C. R. BARD INC., a Foreign Corporation; BARD
     PERIPHERAL VASCULAR INC., an Arizona
13   Corporation; MCKESSON CORPORATION, a
     Corporation,; and DOES 1 through 100, inclusive
14
                         Defendants.
15

16

17

18           Defendants C. R. BARD, INC., BARD PERIPHERAL VASCULAR, INC. and MCKESSON
19   CORPORATION hereby substitute Greenberg Traurig, LLP as counsel of record in this action in
20   place and stead of Hartline Barger LLP.
21           Copies of all future pleadings, orders, notices, records, correspondence should be served
22   upon Eric W. Swanis, Esq. of the law firm of Greenberg Traurig LLP, 10845 Griffith Peak Drive,
23   Suite 600, Las Vegas, Nevada 89135, (702) 792-3773.
24   ///
25   ///
26   ///
27   ///
28   ///
                                                     1
     ACTIVE 52249246v1
           Case 2:20-cv-01564-APG-BNW Document 34
                                               29 Filed 09/03/20
                                                        09/02/20 Page 2 of 2
                                                                           4




 1           The following hereby consent to the above and foregoing substitution of counsel.
 2           DATED this 2nd day of September 2020.
 3        C. R. BARD, INC.                                         BARD PERIPHERAL VASCULAR, INC.
          Defendant                                                Defendant
 4

 5   By: /s/ Greg A. Dadika                                 By:      /s/ Greg A. Dadika
 6   Its: Associate General Counsel, Litigation             Its:     Associate General Counsel, Litigation

 7
          MCKESSON CORPORATION
 8        Defendant
 9   By: Sandra Zamora
10   Its: Managing Counsel, Litigation

11

12           The following hereby consent to the above and foregoing substitution of counsel.

13           DATED this 2nd day of September 2020.

14                                                     HARTLINE BARGER LLP

15
                                                       By:     /s / Melissa Dorman Matthews
16                                                             MELISSA DORMAN MATTHEWS, ESQ.
                                                               JORDAN E. JARREAU, ESQ.
17                                                             8750 N. Central Expressway, Suite 1600
18                                                             Dallas, Texas 75231
                                                               Telephone: (214) 369-2100
19

20           I am duly admitted to practice in this District. Above substitution accepted.
21           DATED this 2nd day of September 2020.
22                                                     GREENBERG TRAURIG, LLP
23   IT IS SO ORDERED
24                                                     By:     /s/ Eric W. Swanis
     DATED: 4:16 pm, September 03, 2020
                                                               ERIC W. SWANIS, ESQ.
25                                                             Nevada Bar No. 6840
                                                               10845 Griffith Peak Drive, Suite 600
26   _________________________________                         Las Vegas, Nevada 89135
     BRENDA WEKSLER                                            Telephone: (702) 792-3773
27   UNITED STATES MAGISTRATE JUDGE                            Counsel for Defendants
28
                                                        2
     ACTIVE 52249246v1
